DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Species B, claims 1, 3, and 5 in the reply filed on 5/17/2021 is acknowledged. Claims 4 and 6 are withdrawn without traverse. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32 in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (JP2005135764A) in view of Schaffer et al. (US 2016/0197373).
Regarding claim 1, Higaki teaches a power storage device comprising:
M including a collector M/2 having a first surface and a second surface opposite to the first surface, a positive electrode layer 8 provided on the first surface, and a negative electrode layer 9 provided on the second surface (P31-32; Fig. 4);
a first resin member 3 provided on at least one surface of the first surface and the second surface in at least a portion of an outer peripheral portion of the collector (Fig. 5); and
a second resin member 4 provided on the first resin member and supporting the outer peripheral portion of the collector via the first resin member,
wherein the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction of the plurality of bipolar electrodes are connected to each other by a portion, or portion 3 perpendicular to resin 3 that is parallel to collector, made of the same material as a material of the first resin member (P32. 39; Fig. 4)
 wherein the second resin member 4 comprises a portion covering an outer side of the first resin member, the outer side extending in the stacking direction (Fig. 4)
Higaki fails to teach the first resin members adjacent to each other are connected to each other by a welded portion, and instead teaches this portion is molded (P39); however, Schaffer, in a similar field of endeavor related to bipolar battery assemblies, teaches using a resin layer on the edge of plates to protect and seal it (P45). Schaffer teaches that the resin on the peripheral portion of the plates may be molded or welded (P6. 45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the welding technique of Schaffer, to have the portion of Higaki be a welded portion made of the same material as the first resin material, as it would provide the predictable result of bonding and protecting the plates. One of ordinary skill 
Regarding claim 3, modified Higaki teaches the welded portion, or 3 perpendicular to the part of 3 parallel to collector, is provided on an outer end surface of the first resin member 3 and extends from the bipolar electrode at one end to the bipolar electrode at the other end in the stacking direction of the plurality of bipolar electrodes (P39; Fig. 4). 
Regarding claim 5, modified Higaki teaches the welded portion is arranged on each side of the collector having a rectangular shape as viewed from the stacking direction of the plurality of bipolar electrodes (Fig. 4).
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al. (5,527,642).
Regarding claim 1, Meadows teaches a power storage device comprising:
	a plurality of bipolar electrodes 2 being stacked, each of the plurality of bipolar electrodes including a collector having a first surface and a second surface opposite to the first surface, a positive electrode layer 24/26 provided on the first surface, and a negative electrode layer 24/26 provided on the second surface (Col. 4 [13-50]);
a first resin member 6 provided on at least one surface of the first surface and the second surface in at least a portion of an outer peripheral portion of the collector; and 
	a second resin member 60 provided on the first resin member 6 and supporting the outer peripheral portion of the collector via the first resin member
	wherein the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction of the plurality of bipolar electrodes are connected to each other 
60 comprises a portion covering an outer side of the first resin member, the outer side extending in the stacking direction (Col. 5 [27-33]; Fig. 14). 
Meadows teaches that the stack is bonded together (Col. 3 [45-49]; Fig. 14) or made integral with a wall made of the same material as the first resin member (thermoplastic or thermoset) (Col. 4 [34-62]; Col. 5 [12-17])
Meadows teaches the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction of the plurality of bipolar electrodes are connected to each other by a portion, or spacer frame 30 which are nested together, or not molded together to prevent lateral shifting. Meadows is silent in teaching the nesting can form the connection via welding; however, Meadows teaches combining the frames and parts can be done with welding, or heat sealing (Col. 3 [45-49]; Fig. 14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction connected to each other by a welded portion of the same material as the first resin member, to prevent lateral shifting that may occur with molding.  
Regarding claim 3, modified Meadows teaches the welded portion 30/44 is provided on an outer end surface of the first resin member and extends from the bipolar electrode at one end to the bipolar electrode at the other end in a stacking direction of the plurality of bipolar electrodes (Fig. 5. 6. 14)
Regarding claim 5, modified Meadows teaches the welded portion 30/44 is arranged on each side of the collector having a rectangular shape as viewed from the stacking direction of the plurality of bipolar electrodes (Fig. 5-6. 14).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729